Citation Nr: 0521639	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-08 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for the residuals of a 
nasal fracture.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Marine Corps from February 11 to April 1, 1982.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the appellant's claims of 
entitlement to service connection for a psychiatric disorder, 
the residuals of a nasal fracture, sinusitis, and headaches.  
The Board remanded the case for additional development in 
August 2003; the case has now been returned to the Board for 
appellate review.

The Board notes that proceedings in the Circuit Court of Cook 
County, Illinois have resulted in the veteran being declared 
a disabled person without understanding or capacity to make 
or communicate decisions concerning his person as of August 
2003.  The veteran's sister was appointed by that court to 
serve as the veteran's plenary guardian.  Therefore, the 
issue of competency of the veteran is referred to the RO for 
appropriate action.

(The issues of entitlement to service connection for the 
residuals of a nasal fracture, sinusitis, and headaches are 
addressed in the REMAND portion of the decision below.)


FINDING OF FACT

Clear and unmistakable evidence shows that an acquired 
psychiatric disorder existed prior to the veteran's period of 
military service, but it is not shown by clear and 
unmistakable evidence that psychiatric disability was not 
made permanently worse during the veteran's military service.




CONCLUSION OF LAW

The appellant has a schizoaffective disorder that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation by 
clear and unmistakable evidence in order to rebut the 
presumption of sound condition.  See also Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

The appellant, who has been diagnosed with various 
psychiatric disorders in the years after leaving military 
service, claims that his current psychiatric pathology 
originated in military service.  The appellant denied any 
history of psychiatric illness in his report of medical 
history dated in November 1981.  In March 1982, the appellant 
was seen in the psychiatry clinic because of behavioral 
problems.  The appellant was evaluated and a diagnosis of 
failure to adapt emotionally was rendered.  In addition, the 
March 25, 1982, Recommendation for Discharge form indicates 
that the examining psychiatrist had determined that the 
appellant had received prior psychiatric care.  

Review of the appellant's pre-service medical records 
indicates that he was hospitalized in March 1980, after being 
certified with a petition that indicated psychosis.  The 
appellant reported a history of polysubstance abuse.  
Evaluation in the hospital resulted in an Axis I diagnosis of 
acute psychosis, drug abuse related, with depression.  During 
a June 1995 Disability Determination Service psychological 
evaluation, the appellant reported that his first psychiatric 
hospitalization had occurred in 1980, and that since that 
time, he had experienced episodes of labile affect, chronic 
fatigue (emotional and physical), panic attacks, withdrawal 
and isolation, and persistent fear of traffic.  A 
psychiatrist reviewed the appellant's medical records in May 
1998 for a determination as to entitlement to Social Security 
Administration (SSA) benefits.  That reviewer concluded that, 
in light of the appellant's psychiatric hospitalizations 
after the March 1980 hospitalization, the appellant's 
substance abuse obscured his underlying psychosis at the time 
of his March 1980 hospitalization and that the appellant's 
drug abuse was secondary to his underlying condition.

After service, the appellant was diagnosed with 
schizoaffective disorder in February 1984, and January 1985; 
with bipolar affective disorder in June 1989; with bipolar 
disorder in June 1995; and with schizoaffective disorder in 
June 2000, and July 2001 (VA psychiatric examination).  

The July 2001 VA psychiatric examiner stated that he had 
reviewed the appellant's claims file and a March 1999 Board 
remand.  He also interviewed the appellant.  The VA examiner 
rendered an Axis I diagnosis of schizoaffective disorder.  
The examiner opined that the appellant had had a mental 
condition before entering military service.  However, the 
examiner did not conclude there was clear and unmistakable 
certainty that the pre-existing psychiatric disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the disease - only 
that it was not at least as likely as not that the condition 
was aggravated.  The examiner further stated that it was at 
least as likely as not that the appellant's currently 
diagnosed psychiatric disorder (schizoaffective disorder) was 
related to the disorder diagnosed in service that existed 
prior to service.

As previously noted, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

In this regard, the Board finds that a grant of service 
connection for schizoaffective disorder is warranted.  Even 
though the disorder was not specifically identified while the 
appellant was in service, the Board finds the SSA reviewer 
and VA examiner's opinions persuasive that it was very likely 
that problems with psychosis and schizoaffective disorder 
existed prior to the appellant's entry into military service, 
and indicate that the appellant's in-service experiences 
could have been an aggravating factor.  Said opinions allow 
for the conclusion that the schizoaffective disorder pre-
existed military service, but it was not clearly shown that 
the pathology was not aggravated by service.  Consequently, 
the presumption of soundness has not been rebutted.  
VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

Given that the veteran is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the statements of the May 1998 SSA reviewer and 
the July 2001 VA psychiatric examiner that the appellant has 
had psychiatric problems continually since experiencing the 
problems he had in service, and that such difficulties have 
culminated in his current diagnosis of schizoaffective 
disorder.  There is no medical opinion evidence of record to 
contradict such an inference.  Entitlement to service 
connection for schizoaffective disorder is therefore 
warranted.


ORDER

Service connection for schizoaffective disorder is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board remanded the case in August 2003 
to have the RO, among other things, obtain the veteran's 
medical records from the West Side VA Medical Center in 
Chicago, Illinois for any treatment for residuals of a nasal 
fracture or sinusitis, including hospital summaries, complete 
clinical records, and outpatient treatment records.  The 
Board notes that a computerized tomography (CT) scan was 
apparently ordered in conjunction with a February 2003 sinus 
examination, yet the associated report is not of record.  
There is no evidence of record to suggest that any search for 
these records was undertaken.  Given the guidance of the 
Court in Stegall, the case must again be remanded in order to 
accomplish this directive.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must obtain the veteran's 
medical records from the West Side VA 
Medical Center in Chicago, Illinois for 
any treatment for residuals of a nasal 
fracture or sinusitis from 1982 to the 
present, to include hospital summaries, 
complete clinical records, all imaging 
reports and complete outpatient treatment 
records.  In particular, the reports of 
CT scans or nasal endoscopy conducted in 
conjunction with a February 2003 VA sinus 
examination should be obtained.  If there 
are no records, documentation used in 
making that determination should be 
included in the claims file.

2.  After the above development is 
completed, the RO should arrange to have 
the appellant's claims file reviewed by 
an ENT specialist.  The reviewer should 
examine the entire claims file, including 
the service medical records, and provide 
opinions on the following questions:
(a)	Did the appellant suffer 
from any chronic sinus 
pathology during service or 
after service, and if so, 
what is the correct 
diagnosis and onset date for 
each such disorder?  Was any 
post-service sinus pathology 
linked to his in-service 
diagnosis of sinusitis or 
sinus congestion?
(b)	When was the appellant's 
nose likely fractured?  Is 
it at least as likely as not 
that the nose injury 
incurred by the appellant in 
March 1982 included a nasal 
fracture?
(c)	Was the appellant's post-
service sinusitis 
etiologically related to the 
nasal fracture and 
subsequent surgical repair 
or was it a separate 
condition that was 
aggravated by the nasal 
fracture residuals or 
neither?
(d)	Were the appellant's post-
service headaches related to 
his sinusitis or his nasal 
fracture or did they 
represent a separate 
condition that was 
aggravated by the sinusitis 
and/or the nasal fracture 
residuals?

3.  Upon receipt of the report of the VA 
reviewer, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer for corrections 
or additions.

4.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims 
remaining on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


